 



Exhibit 10.1
Employment Agreement
This employment agreement (“Agreement”), executed on December 10, 2007
(“Execution Date”) but effective as of December 1, 2007 (“Effective Date”), by
and between Kreido Biofuels, Inc., a Nevada corporation located at 1070 Flynn
Avenue, Camarillo, California 93012 and Kreido’s wholly-owned subsidiary, Kreido
Laboratories (collectively “Kreido” or the “Company”) and George A. Ben
Binninger, an individual (“Executive”).
Recitals
Whereas Executive currently is employed as Company’s Interim Chief Executive
Officer; and
Whereas Kreido now wishes to employ Executive as its Chief Executive Officer on
an ongoing basis and Executive wishes to be so employed;
Now, therefore, in consideration of good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties agree as follows:
Terms and Conditions

1.   Executive’s Duties; Title; Location. As of the Effective Date, Executive is
employed as Kreido’s Chief Executive Officer (“CEO”) under the terms and
conditions below. Executive shall do and perform all services, acts and things
necessary and advisable to manage and conduct the business of the Company that
are normally associated with the position of CEO. At all times during his
employment, Executive shall report to and be subject to the direction and
policies that are established from time to time by the Company’s Board of
Directors (the “Board”)   2.   TERM AND TERMINATION. Except as specifically
provided herein, the Term of this Agreement shall commence as of the Effective
Date. The Term shall continue for eighteen months unless it is terminated
earlier as provided herein below.   3.   Efforts; Location. Executive shall work
at Kreido’s Camarillo, California office. Executive shall not be required
routinely to provide services outside of a reasonable commuting distance from
the current Camarillo office except when traveling on Kreido business. The
nature of the Executive’s duties requires flexibility in the days and hours that
the Executive must work.   4.   Compensation.

  4.1   Cash Compensation.

  4.1.1   Base Salary. Executive shall receive an annual base salary of
$225,000.00 in accordance with Kreido’s regular payroll practices.

 

1 of 12



--------------------------------------------------------------------------------



 



  4.1.2   Bonus. Executive shall be entitled to participate in a
performance-based executive bonus plan (“Bonus Plan”), which shall be
promulgated by the Compensation Committee of the Company’s board of directors
each fiscal year. The Bonus Plan will set forth three levels of target
performance goals “TPGs” for fiscal years 2008 and 2009 which, if achieved, will
entitle the Executive to a bonus of $48,000.00, $84,000.00 or $120,000.00
depending upon the level of TPG achieved. The TPGs will consist of a combination
of goals for the Executive’s individual performance and the Company’s overall
performance in a ratio of 75% Company performance and 25% individual Executive
performance. Bonuses paid under the Bonus Plan, if any, will be paid annually
within 60 days after the end of the fiscal year. The foregoing notwithstanding,
so long as Executive’s employment under this Agreement is not terminated
voluntarily by Executive Without Good Reason prior to December 31, 2008 pursuant
to Section 8.1 of this Agreement, Executive’s bonus for calendar year 2008 shall
be no less than $40,000.00 and no more than $120,000.00 (“2008 Bonus”). In the
event Executive’s employment is terminated by Company without Cause or by
Executive with Good Reason prior to the end of the fiscal year, Executive shall
be entitled to receive a pro rata portion of the 2008 Bonus. With regard to
calendar year 2009, regardless whether Executive is employed by Company at the
end of Fiscal Year 2009, Executive shall be entitled to a pro rata bonus for
those months of 2009 during which he is employed hereunder, under the same terms
and conditions that apply to Executive’s fiscal year 2008 Bonus.     4.1.3  
Engagement Bonus. Upon the execution of this Agreement by both parties,
Executive shall receive a payment of $25,000.00 less all applicable payroll
taxes (“Engagement Bonus”).     4.1.4.   Stock Options. Executive shall be
entitled to participate in the Kreido Biofuels 2006 Equity Incentive Plan
(“Plan”). Executive’s participation in the Plan shall be governed by the terms
and conditions set forth in the applicable Plan documents to the extent the Plan
documents are not inconsistent with the terms of this Agreement except to the
extent required by law. Capitalized words not defined in this Agreement but used
in this Section shall have the meanings ascribed to them in the Plan.

  4.1.4   (a) Grant of Options. On the Execution Date, the Company will grant
Executive an option to purchase 1,250,000 shares of the Company’s common voting
stock under the Plan (the “Options”). Subsequently, the Executive shall be
eligible for such additional grants of options and other permissible grants
(collectively “Awards”) under the Plan as the Compensation Committee of the
board of directors of the Company shall determine in its absolute discretion.  
  4.1.4   (b) Option Exercise Price; Term. The per share exercise price of the
Options shall be the final closing price per share of Company common stock on
the date of grant, that being the Execution Date. The Term of the Option shall
be ten years from the date of grant.     4.1.4   (c) Vesting and Exercise. The
Options shall vest and be exercisable as follows: 100,000 options shall vest on
the Execution Date; an additional 100,000 options shall vest on the first day of
each of the eleven months beginning with January, 2008 and ending with November,
2008; and on December 10, 2008, an additional 50,000 Options shall vest (each a
“Monthly Vesting”). Each such Monthly Vesting shall remain exercisable for a
period of ten years from the date of grant, subject to Section 4.1.4(e)(iv).

 

2 of 12



--------------------------------------------------------------------------------



 



  4.1.4   (d) Lock-Up Agreement. The Executive shall enter into a Lock-Up
Agreement with the Company in the form attached hereto as Exhibit B. During any
period that Executive is precluded by the Lock-Up Agreement from exercising the
Option granted to Executive in Section 4.1.4(a), then the exercise period in
Section 4.1.4(b) will be extended by the amount of time during which Executive
could not exercise the Option, but in no event beyond ten years from the date of
grant.     4.1.4   (e) Termination of Service; Accelerated Vesting.

(i) If the Executive’s employment is terminated by the Company for Cause as such
term is defined below in Section 7.1.1, (1) all unvested Monthly Vestings shall
expire immediately effective the date of termination, and; (2) all vested
Monthly Vestings shall expire ten years following the date of the grant.
(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason as such term is defined below, all unvested Monthly Vestings
shall immediately expire effective the date of termination of employment. Vested
Monthly Vestings, to the extent unexercised, shall expire on the later of ten
years after the date of grant or the expiration of the contractual Lock-Up
Agreement.
(iii) If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Monthly Vestings shall immediately
expire effective the date of death or termination of employment and all vested
Monthly Vestings to the extent unexercised, shall expire ten years after the
date of the grant unless otherwise limited by applicable federal or state law.
(iv) If the Executive’s employment is terminated (A) in connection with a Change
of Control as defined below, (B) by the Company without Cause, or (C) by the
Executive for Good Reason, all unvested Monthly Vestings shall immediately vest
and become exercisable effective the date of termination of employment, and, to
the extent unexercised, shall expire ten years after the date of grant.

  4.1.4   (f) Payment. The full consideration for shares purchased by the
Executive upon exercise of the Option shall be paid: (a) by delivery of a
certified check payable to the order of the Company; (b) by delivery and
attestation of Mature Shares (valued at their Fair Market Value on the date of
delivery) or (c) by delivery of a properly executed exercise notice with
irrevocable instructions to a broker to deliver to the Company the amount
necessary to pay the exercise price from the sale of proceeds of a loan from the
broker with respect to the sale of such award or a broker loan secured by Mature
Shares.

  4.1.5   Grant of Restricted Stock. On the Execution Date, the Company will
issue to Executive 100,000 shares of Company common stock under the 2006 Equity
Incentive Plan, which shall be Restricted Stock in that it shall be subject to
repurchase by the Company at the price of $0.01 per share if Executive shall not
be in the employ of the Company through the Term of the Agreement other than due
to: (1) the death or disability of Executive; (2) the termination of Executive’s
employment by the Company without Cause; or (3) the termination of Executive’s
employment by Executive for Good Reason. The certificate representing the
Restricted Stock shall be held in the custody of the Company or its designee for
the account of the Executive pending delivery to Executive upon the lapse of the
restriction. The parties agree that the value of the Restricted Stock while
subject to restriction is $0.01 per share. The Restricted Stock shall be subject
to the restriction described herein and shall bear an appropriate legend with
respect to the restriction.

 

3 of 12



--------------------------------------------------------------------------------



 



  4.1.5   (a) Taxes. The Executive shall be liable for any and all taxes,
including withholding taxes, arising out of this grant and the vesting of
Restricted Stock hereunder. When the restriction on the Restricted Stock lapses,
Executive may elect to satisfy Company’s withholding tax obligation by
(1) remitting to Company the amount of Company’s minimum withholding obligation;
(2) having Company retain that portion of the Restricted Stock having a fair
market value equal to the Company’s minimum withholding obligation; (3) having
the Company retain its minimum withholding obligation from payroll otherwise due
and payable to Executive at the time the Restriction lapses; or (4) a
combination of numbers 1 through 3. Executive shall notify Company of his
election under this Section as soon as practicably possible after the
restriction on the Restricted Stock has lapsed.

  4.2   Additional Benefits.

  4.2.1   Welfare Benefit Plans. Executive shall at all times be entitled to
participate in all benefit, 401(k) and other ERISA-qualified plans made
available to senior management executives of Kreido under the same terms offered
to other senior management executives, including without limitation, health
benefit coverage for Executive’s spouse and dependant children, if any.    
4.2.2   Expense Reimbursement. Kreido shall reimburse Executive for all ordinary
and necessary expenses reasonably incurred by Executive on Kreido’s behalf
(“Business Expenses”). Executive shall provide Kreido with documentation for all
Business Expenses at the time reimbursement is requested. In the event it is
necessary for Executive to travel on Kreido’s behalf, Executive shall be
entitled to fly and have travel accommodations on the same level as Kreido’s
other most senior management Executives.     4.2.3   Discretionary Time Off.
During his employment hereunder, Executive shall be entitled to accrue Paid Time
Off (“PTO”) in accordance with Kreido’s regular PTO policy for all employees, or
at the rate of fifteen days per calendar year, whichever is greater. In
addition, Executive may devote up to 4 work days per calendar month to
philanthropic, civic, charitable, personal, business or religious activities, or
to serving on the boards of directors or as a trustee of other entities
(“Discretionary Time Off”). Time off Executive takes prior to December 6, 2007,
if any, shall not count against Executive’s 2008 PTO accrual nor his 2008
Discretionary Time Off accrual. The quantum of Executive’s Discretionary Time
Off shall not be limited or reduced by any other provision of this Agreement,
including, without limitation, Section 10.4.         Executive shall provide
written notice to the Company of those companies, if any, for which he now
serves as a director or trustee, and Executive shall provide written notice to
the Company in advance of any additional board memberships and/or trusteeships
he proposes to take on that involve the area of biofuels technology, supply,
facilities, equipment, production, sales, and/or services.

 

4 of 12



--------------------------------------------------------------------------------



 



5.   Proprietary Covenants of Executive.

  5.1   No Conflicts Of Interest. Executive acknowledges that he is bound to use
good judgment, to adhere to the highest ethical standards, and to avoid
situations that create an actual, potential, or apparent conflict of interest.
Executive warrants and represents to Kreido that he is currently unaware of any
actual, potential, or apparent conflicts of interest. He also agrees to
immediately disclose to the Board of Directors of Kreido any and all actual,
potential, or apparent conflicts of interest, should they later arise. In
addition, Executive further represents and warrants to Kreido that for so long
as he is employed by the Company, he shall inform the Company of each and every
business opportunity presented to the Executive that arises that could be
reasonably feasible for the Company to undertake in the area of biofuels
technology, supply, facilities, equipment, production, sales, and/or services
and that he will not, directly or indirectly, exploit any such opportunity for
his own account or the account of any third party without first obtaining the
Company’s written consent. Nothing contained in this Section 5.1 shall be
construed to prevent Executive from engaging in the consulting activities in
which he is currently engaged.     5.2   Covenant Not to Use or Disclose
Confidential Information.

  5.2.1   Definition of Confidential Information. For purposes of this
Agreement, the term Confidential Information means all and any confidential
information and/or trade secrets of Kreido, including without limitation,
scientific discoveries, recipes, formulations, information encompassed in all
advertising and marketing plans, customer lists, costs, pricing information,
information concerning software and all concepts or ideas, in or reasonably
related to the business of Kreido. Confidential Information shall not include
any Kreido information that has been voluntarily disclosed to the public by
Kreido, independently developed and disclosed by others, information about
Kreido that Executive did not obtain by virtue of his employment or fiduciary
relationship with the Company, or information which otherwise enters the public
domain through lawful means.     5.2.2   Non-disclosure of Confidential
Information. Executive expressly acknowledges that in the performance of his
duties and responsibilities with the Company prior to the execution of this
Agreement, he has been exposed to Confidential Information and that he will
continue to be exposed to the Confidential Information after the execution of
this Agreement. During his employment and for three years thereafter, Executive
shall regard and preserve as confidential all Confidential Information
pertaining to Kreido and its affiliates that have been or may be obtained by
Executive in any way by reason of Executive’s employment by Kreido. Executive
shall not, without the prior and specific written consent of Kreido, or unless
ordered to do so by court order or subpoena (i) use, publicize, release or
disclose to others, either during or after the period of employment,
Confidential Information or (ii) take, retain or copy any Kreido executive
compensation plans, Executive benefit plans, business plans, customer lists,
costs, pricing information, documents, reports, information encompassed in
advertising and marketing plans, or other concepts or ideas, in or reasonably
related to the business of Kreido. Executive agrees to notify Kreido’s Board of
Directors within two (2) business days of receipt of any court order or subpoena
which calls for information deemed Confidential under this Agreement and to give
Kreido reasonable opportunity to contest the subpoena. The foregoing
notwithstanding, nothing contained in this Section 5.2.2 shall be construed to
prevent Executive from using or disclosing Confidential Information when it is
necessary for him to do so in the course of conducting his regular employment
duties.

 

5 of 12



--------------------------------------------------------------------------------



 



  5.3   Covenant Not to Interfere With Kreido’s Business Relationships. During
his employment and for a period of 18 months after the termination of his
employment, executive shall not, whether for Executive’s own account or for the
account of a third-party, solicit or endeavor to entice any employee or vendor
of Kreido to end any business and/or contractual relationship with Kreido. In
addition, Executive will not use any of Company’s Confidential Information in
order to induce any client or customer of Kreido to end its relationship with
the Company.     5.4   Ownership and Use of Materials.

  5.4.1   Kreido Materials. Executive agrees that all information encompassed in
all executive compensation plans, Executive benefit plans, business plans,
advertising plans and marketing materials and other Confidential Information
concerning Kreido, its Executives and shareholders, customer lists, costs,
pricing information, documents, reports, plans, proposals or other items made or
created by Executive or that come into Executive’s possession during the Term
are the property of Kreido and shall not be used by Executive in any way after
the Agreement is terminated.     5.4.2   Delivery of Materials. Upon termination
of this Agreement, Executive shall promptly deliver to Kreido or destroy all of
its executive compensation plans, Executive benefit plans, business plans,
advertising plans and marketing materials and other Confidential Information
concerning Kreido, its Executives and shareholders, customer lists, costs,
pricing information, documents, reports, plans, proposals or other items made or
created by Executive during the period of employment. The foregoing
notwithstanding, if Executive is still a member of the Board of Directors of the
Company after his employment with the Company terminates, Executive may retain
the Confidential Information he acquired in his capacity as a director of the
Company and not as the Company’s Chief Executive Officer.

6.   Termination Due to Death or Disability. If Executive dies during the
employment, Executive’s employment shall automatically cease and terminate as of
the date of Executive’s death. In the event of Executive’s disability for a
period of 120 consecutive days during any 365-day period, Company shall
thereafter have the right, upon written notice to Executive, to terminate this
Agreement, in which case the date of termination shall be the date of such
written notice to Executive. As used herein, “disability” means a physical
and/or mental disability of Executive that prevents Executive from substantially
performing the essential functions of his position even with reasonable
accommodation (“Disability”). Company does not currently offer disability
insurance to its employees. In the event Company, in its sole discretion, elects
to offer such insurance coverage (“Disability Policy”) to its employees at any
time in the future, the definition of Disability as used herein automatically
shall be modified by the adoption of the definition of disability as used in the
Disability Policy.

 

6 of 12



--------------------------------------------------------------------------------



 



    In the event of the termination of Executive’s employment due to his death
or Disability, Executive’s estate and/or Executive shall be entitled to receive:
(i) a lump sum cash payment, payable within ten (10) business days after the
date of death equal to the sum of any accrued but unpaid salary and bonus as of
the date of death; and (ii) earned Executive benefits, perquisites and
reimbursements described in Section 4 inclusive, if any, as to which Executive
may be entitled hereunder or under Executive benefit plans, programs and
arrangements of Kreido through the date of death. In the event of the
termination of Executive’s employment due to Disability, Executive shall not be
entitled to any severance pay.   7.   Termination by Kreido.

  7.1   Termination for Cause.

  7.1.1   Definition of Cause. The term “Cause” for purposes of this Agreement
means the following, which will constitute a material breach of this Agreement
(“Material Breach”): Executive’s conviction of or plea of nolo contendere to any
felony or any offense involving moral turpitude.     7.1.2   Entitlements Upon a
Termination for Cause. In the event of the termination of the Executive’s
employment hereunder due to a termination by the Company for Cause, on the date
of termination Executive shall be entitled to receive: (i) a lump sum cash
payment, payable immediately upon the termination of Executive’s employment,
equal to the sum of any accrued but unpaid base salary and bonus as of the date
of such termination; and (ii) earned Executive benefits, as described in
Section 4 of this Agreement, as to which Executive may be entitled hereunder or
under Executive benefit plans, programs and arrangements of Kreido.

  7.2   Termination Without Cause. Kreido may terminate Executive’s employment
hereunder without Cause at any time by providing Executive written notice of
such termination. If Executive’s employment is terminated without Cause, the
termination shall take effect on the effective date of written notice of such
termination to Executive (pursuant to Section 11.10).

  7.2.1   Entitlements Upon a Termination Without Cause. In the event of the
termination of Executive’s employment hereunder due to a termination by Kreido
without Cause (other than due to Executive’s death), Executive shall be entitled
to: (i) a lump sum cash payment, payable immediately upon the termination of
Executive’s employment, equal to the sum of any accrued but unpaid base salary
and bonus as of the date of such termination; (ii) earned Executive benefits, as
described in Section 4 of this Agreement, as to which Executive may be entitled
hereunder or under Executive benefit plans, programs and arrangements of Kreido
through the date of his termination; and (iii) severance pay on the date of the
Termination without Cause equal to Executive’s then-current base salary for
three months.

 

7 of 12



--------------------------------------------------------------------------------



 



8.   Termination by Executive.

  8.1   Termination Without Good Reason. Executive shall have the right to
terminate Executive’s employment hereunder at any time without Good Reason (as
defined below) upon written notice of such termination to Kreido. A voluntary
termination by Executive in accordance with this Section 8.1 shall not be deemed
a breach of this Agreement. Upon any voluntary termination of employment by
Executive pursuant to this Section 8.1, Executive shall have the same
entitlements as provided in Section 7.1.2 in the case of a termination by Kreido
for Cause.     8.2   Termination With Good Reason. The following events
constitute grounds for Executive to terminate his employment for good reason
(“Good Reason”):

  (i)   removal of Executive from the position specified in Section 1 without
Cause;     (ii)   material diminution in Executive’s salary, duties or title;  
  (iii)   assignment to Executive of duties that are materially inconsistent
with his position or that materially impair his ability to perform his duties;  
  (iv)   Change of Control. For purposes of this Agreement, “Change of Control”
means the occurrence of: (A) any consolidation or merger of the Company pursuant
to which the stockholders of the Company immediately before the transaction do
not retain immediately after the transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the transaction, direct or indirect beneficial ownership of
more than 50% of the total combined voting power of the outstanding voting
securities of the surviving business entity; (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company other than any sale, lease,
exchange or other transfer to any company where the Company owns, directly or
indirectly, 100% of the outstanding voting securities of such company after any
such transfer; (C) the direct or indirect sale or exchange in a single or series
of related transactions by the stockholders of the Company of more than 50% of
the voting stock of the Company; (D) any sale, lease, exchange or other transfer
of stock (in one transaction or a series of transactions) which results in a
single shareholder having more than 50% of the voting stock of the Company.    
(v)   the foregoing notwithstanding, i, ii, and iii above will not constitute
Good Reason unless Executive first notifies Kreido in writing describing the
event(s) that constitutes Good Reason (Executive’s Notice of Good Reason ) and
unless Kreido thereafter fails to cure such event(s) within fifteen business
days after Executive delivers Executive’s Notice of Good Reason to Kreido
(“Kreido’s Cure Period”). It will be incumbent upon Executive to deliver
Executive’s Notice of Good Reason to Kreido within fifteen business days after
making a good faith determination that an event constituting Good Reason has
occurred.

  8.2.1   Entitlements Upon a Termination for Good Reason. Upon Executive’s
termination of his employment hereunder for Good Reason in accordance with
Section 8.2 hereof, Executive shall have the same entitlements as provided under
Section 7.2 for a termination by Kreido without Cause.

 

8 of 12



--------------------------------------------------------------------------------



 



9.   Right to Assign. This Agreement shall be assignable only by Kreido.   10.  
Miscellaneous Terms.

  10.1   Post-Termination Defense of Claims. In the event that Executive and/or
Kreido are named as defendants in any legal proceeding arising from the
operation of Kreido’s business, Kreido shall defend, indemnify and hold
Executive harmless to the full extent required by law. Kreido shall provide
Executive with defense counsel of Kreido’s choosing, but who is also reasonably
acceptable to Executive. In the event Executive’s interests in the proceeding
are adverse to Kreido’s interests, Kreido shall provide Executive with the
reasonable costs and fees of an attorney of Executive’s choosing.     10.2  
Alternative Dispute Resolution; Mediation Before Arbitration.

  10.2.1   Arbitrable Disputes. To the fullest extent allowed by law, any
controversy, claim, or dispute between Executive and Kreido (and/or any of its
directors, shareholders, officers, Executives, representatives or agents)
relating to or arising out of his employment or the termination of that
employment (“Arbitrable Dispute”) will be submitted to final and binding
arbitration in Los Angeles County, California. Executive agrees to execute the
Mutual Agreement to Arbitrate attached hereto as Exhibit “A” and incorporated
herein by reference.     10.2.2   Mediation Before Arbitration. The foregoing
provisions regarding Arbitration notwithstanding, before any Arbitrable Dispute
is submitted to arbitration, the Parties agree to mediate such dispute in good
faith with a professional mediator in Los Angeles County who is also a licensed
attorney experienced in the area of employment law. If the parties cannot agree
on the choice of a mediator, each party shall select a mediator, the two of whom
will then select a third mediator who alone will conduct the mediation. In the
event one party makes a demand on the other for mediation to which such party
fails to respond for a period of thirty days, the party demanding mediation may
then submit the dispute directly to Arbitration pursuant to the Mutual Agreement
to Arbitrate.

  10.3   Limitation of Claims. To the fullest extent allowed by law, every
controversy, claim, or dispute between Executive and Kreido (and/or its
directors, shareholders, officers, Executives, representatives and agents)
relating to or arising out of his employment or the termination of that
employment (“Claim”) shall be asserted in writing, with a specific demand first
to mediate and then, if still necessary, to arbitrate the Claim, by the party
asserting such Claim (“Claimant”) and delivered to the non-asserting party no
later than twelve months after the Claimant knows or should have known of the
existence of the Claim or the Claim will be forever barred. The foregoing
notwithstanding, any such Claim that has a statutory limitations period shorter
than twelve months will be subject to the shorter statutory limitations period.
    10.4   Executive’s Fiduciary Duty to Company. No term contained herein is
intended to nor shall be construed to limit or reduce Executive’s fiduciary
duties to the Company.

 

9 of 12



--------------------------------------------------------------------------------



 



11.   General Terms and Conditions.

  11.1   Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach; provided, however, that either party to this Agreement may
waive any obligation owed to such party, if such waiver is in writing signed by
an authorized signer.     11.2   Integration; Modification. This Agreement
constitutes the entire understanding and agreement between Kreido and Executive
regarding its subject-matter and supersedes all prior negotiations and
agreements between them with respect to its subject-matter whether oral or
written. This Agreement may not be modified except by a writing signed by
Executive and the Chairperson of Kreido’s Board of Directors.     11.3  
Enforceability; Severability. If any provision of this Agreement shall be deemed
invalid or unenforceable in whole or in part, such provision shall be deemed to
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.     11.4   Binding
Effect. All the terms and conditions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.     11.5   Descriptive Headings. The paragraph and section headings in
this Agreement are for convenience only and shall not control or affect the
meaning or construction of any provision of this Agreement.     11.6  
Counterparts and Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute but one agreement. Facsimile signatures
on this Agreement shall be treated as original signatures.     11.7  
Third-Party Beneficiaries. No person shall be a third-party beneficiary of this
Agreement and no person other than the parties hereto and their permitted
successors and assigns shall receive any of the benefits of this Agreement.    
11.8   Applicable Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to conflicts of laws principles.

 

10 of 12



--------------------------------------------------------------------------------



 



  11.9   Arms Length Agreement. This Agreement has been negotiated at arms
length between persons knowledgeable in the matters dealt with herein.
Accordingly, any rule of law or any statute, legal decision, or common law
principle of similar effect that would require interpretation of any ambiguity
in this Agreement against the party that drafted it is of no application and is
hereby expressly waived.     11.10   Notices. All notices, statements and other
documents that any party is required or desires to give to the other party
hereunder shall be given in writing and shall be served in person, by express
mail, by certified mail, by overnight delivery or by facsimile at the respective
addresses of the parties as set forth below, or at such other addresses as may
be designated in writing by such party in accordance with the terms of this
Section 11.10.

         
 
  If to Kreido:   Kreido Biofuels, Inc.
1070 Flynn Avenue
Camarillo, California 93012
Attention: Betsy Knapp, Chair of the Board
Fax: (805) 384-0989
 
       
 
  With a copy to:   Susan Keenberg, Esq.
1217 Acacia Avenue
Torrance, California 90501
Fax: (310) 783-0111
 
       
 
  If to Executive:   George A. Binninger
INFORMATION ON FILE
 
       
 
  With a copy to:   Janet I. Swerdlow, Esq.
Swerdlow Florence Sanchez Swerdlow & Wimmer
9401 Wilshire Boulevard, Suite 828
Beverly Hills, California 90212
Fax: (310) 273-8680

Delivery shall be deemed conclusively made (I) at the time of service, if
personally served, (ii) when deposited in the United States mail, properly
addressed and postage prepaid, if delivered by express mail or certified mail,
(iii) upon deposit with the private overnight deliverer, if served by overnight
delivery, and (iv) at the time of electronic facsimile transmission (as
confirmed in writing), provided a copy is mailed within twenty-four (24) hours
after such transmission.

 

11 of 12



--------------------------------------------------------------------------------



 



In Witness Whereof, Kreido and Executive have executed this Agreement this
 _____  day of December, 2007.
This Agreement is subject to an arbitration agreement, which is attached hereto
and incorporated herein by reference.

          Kreido Biofuels, Inc., a Nevada Corporation
and Kreido Laboratories, a California Corporation   Executive
 
       
By:
                 
 
  Betsy Knapp, Chair of the Board   George A. Binninger

 

12 of 12



--------------------------------------------------------------------------------



 



EXHIBIT A
MUTUAL AGREEMENT
TO
ARBITRATE CLAIMS
This Agreement is between Kreido Biofuels, Inc. (“Company”) and George A.
Binninger (referred to as “I” or “me”). While I am employed by the Company or
thereafter, disputes may arise between the Company and me related to my
employment. By entering into this Agreement, both the Company and I anticipate
that we will benefit by resolving these disputes through binding arbitration.
Arbitration is a fair and impartial procedure that in most cases is faster and
less expensive than civil litigation. References to “the Company” in this
Agreement include Kreido Biofuels, Inc., its parents, subsidiaries,
shareholders, partners, directors, and all affiliates of Kreido Biofuels, Inc.,
together with all benefit plans of Kreido Biofuels, Inc. and the sponsors,
fiduciaries and administrators of such benefit plans.
Claims Covered by This Agreement: Except as described in the next paragraph,
this Agreement applies to all disputes between the Company and me, all claims
the Company may have against me, and all claims I may have against the Company
or its agents, arising out of my employment with the Company or the termination
of my employment (referred to as Claims). This Agreement will apply to Claims
asserted during my employment with the Company or after it has ended. Claims
covered by this Agreement include but are not limited to: claims for breach of
express or implied contract or covenant; claims for the commission of any
intentional or negligent tort; claims for violation of any federal, state or
local law, ordinance, regulation or rule; claims for wages, benefits or other
compensation due; claims for wrongful termination, demotion or disciplinary
action; and claims of discrimination or harassment under the Fair Employment and
Housing Act and Title VII of the Civil Rights Act, as amended.
Claims Not Covered by This Agreement: This Agreement does not apply to the
following claims: Claims for worker’s compensation or unemployment compensation
benefits; Claims or charges before any administrative agency having jurisdiction
of the Claim, if private dispute resolution procedures cannot be compelled as to
such Claim; or Claims for benefits under a benefit plan which has a claim
procedure inconsistent with this Agreement.
Exclusive Remedy: All Claims must be resolved according to the procedures in
this Agreement, and not otherwise except for the provision for Mediation before
Arbitration as provided in the Employment Agreement between me and the Company
of even date herewith (the “Employment Agreement”). Neither the Company nor I
will file or prosecute any lawsuit or administrative action in any way related
to any Claim, except as expressly permitted by this Agreement and the Employment
Agreement. Either the Company or I may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement. The parties understand
and agree that they are waiving any right to a jury trial by entering into this
Agreement.
Arbitration: All Claims must be resolved through final and binding arbitration.
The arbitrator must be a neutral arbitrator chosen by the parties. Arbitration
will take place at a location determined by the arbitrator in Los Angeles
County, California. The arbitration will be administered in compliance with
(a) the Federal Arbitration Act, U.S. Code, Tit. 9, § 1 et seq., California
Arbitration Act, or such other state or federal law as may be adopted, (b) the
procedures set forth below and, (c) to the extent not inconsistent with such
procedures, the then existing AAA California Employment Dispute Resolution
Rules. Any dispute about the interpretation, applicability, enforceability or
validity of this Agreement, or whether any issue is subject to arbitration under
this Agreement, will be determined by the arbitrator.
Arbitration Agreement

 

Page 1



--------------------------------------------------------------------------------



 



Arbitration Procedures; Discovery:
5.1 A deposition is a chance for each party to ask questions of a witness, and
the witness must answer the questions under oath, with a court reporter present.
Each party may take the deposition of whatever persons they elect to depose.
Additional depositions may be ordered by the arbitrator. At or before the final
Arbitration Management Conference, each party will provide the other with copies
of all non-privileged documents in their possession or control which they intend
to introduce as exhibits at the hearing or on which they rely to support their
positions.
5.2 Interrogatories, Requests to Produce, and Requests to Admit are written
methods that the parties may use to learn about the other party’s case. These
discovery methods will be allowed in the manner permitted under California
Arbitration Act, Calif. Code of Civil Proc. § 1283.05.
5.3 The arbitrator may rule on pre-hearing disputes and hold such pre-hearing
conferences by telephone or in person as he or she may determine. Either party
may make motions to dismiss, for summary judgment and/or for summary
adjudication of issues.
5.4 Either party may submit, or the arbitrator may order either or both parties
to submit, a brief before the arbitration hearing. Either party, at its own
expense, may arrange for a court reporter to provide a stenographic record of
proceedings at the hearing. The arbitrator will apply the substantive law and
the law of remedies of the State of California or the United States, as
applicable to the Claims.
5.5 After the end of the arbitration hearing, either party may file a
post-hearing brief within a time set by the arbitrator.
5.6 The arbitrator shall issue a written award, which shall include a statement
of the essential findings and conclusions on which the award is based. The award
will be final and binding on the parties to the arbitration. The arbitrator’s
award may be reviewed by a court of competent jurisdiction.
Arbitration Costs: the Company will pay the costs of arbitration, including
reasonable fees imposed by the AAA and the arbitrator. I will be responsible for
the costs of discovery initiated by me or on my behalf, any depositions noticed
by me or on my behalf, expert witnesses retained by me or on my behalf and for
any out-of-pocket expenses incurred by me or on my behalf.
Legal Representation: In any arbitration under this Agreement, both the Company
and I may be represented by legal counsel of our own choosing. Each of us will
be responsible for the fees of our own counsel, provided that an arbitrator may
award attorneys’ fees to the prevailing party under any applicable statute or
written agreement to the same extent that attorneys’ fees could be awarded in
standard civil litigation. This provision for the award of attorneys’ fees is
subject to the provisions of the Employment Agreement requiring Mediation before
Arbitration.
Integrated Agreement; Amendment: This Agreement contains the final and complete
expression and understanding between the Company and me with respect to the
subjects covered hereby. This Agreement cannot be amended or modified except in
writing, signed by an authorized representative of Kreido Biofuels, Inc. and by
me.
Severability: If any provision of this Agreement is held invalid, in whole or
part, such invalidity will not affect the remainder of such provision or the
remaining provisions of this Agreement.
Arbitration Agreement

 

Page 2



--------------------------------------------------------------------------------



 



Headings: The headings in this Agreement are inserted for convenience only and
do not affect the meaning or interpretation of this Agreement or any provision
hereof.
Successors and Assigns: This Agreement will be binding upon, and inure to the
benefit of, the Company, me and our respective heirs, executors, administrators,
representatives, successors and assigns.
Governing Law: I acknowledge that the Company is engaged in interstate commerce
and that this Agreement is covered by the provisions of the Federal Arbitration
Act. This Agreement is to be construed, and the rights and obligations of the
parties hereunder determined, in accordance with the laws of the United States
and the State of California.
IMPORTANT
I agree that I have been given a reasonable opportunity to read this Agreement
carefully, I have read it, understand it and I am signing it voluntarily. I have
not been promised anything for signing it that is not described in this
Arbitration Agreement and the Employment Agreement. The Company encourages me to
discuss this Agreement with my legal advisor if I wish before signing it.
In Witness Whereof, Kreido and Executive have executed this Agreement this 20th
day of November, 2007.

          Kreido Biofuels, Inc.   Executive
 
       
By:
                 
 
  Betsy Knapp, Chair of the Board   George A. Binninger

Arbitration Agreement

 

Page 3



--------------------------------------------------------------------------------



 



EXHIBIT B
LOCK-UP AGREEMENT
THIS LOCK-UP AGREEMENT (the “Agreement”) is made and entered into as of the date
indicated below, by and between the officer named in the space provided below
(the “Officer”) and KREIDO BIOFUELS, INC., a Nevada corporation (the “Company”).
RECITALS:
WHEREAS, the Officer in the future may be owner of shares of Common Stock of the
Company either pursuant to the exercise of stock purchase options or otherwise
(such shares owned or to be owned by the Officer, the “Shares”); and
WHEREAS, in order to facilitate certain transactions consummated by the Company
the Officer desire to enter into this Agreement and restrict the sale,
assignment, transfer, conveyance, hypothecation or alienation of the Shares, all
on the terms set forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. The Officer hereby agrees to not sell, assign, transfer, pledge, convey,
hypothecate or otherwise alienate any Shares at any time beginning the date of
this Agreement indicated in the space provided below and the expiration date of
this Agreement indicated in the space provided below except as otherwise
permitted in this Agreement.
2. Notwithstanding anything contained in this Agreement, Officer may transfer
Shares to his or her spouse or lineal descendants or to trusts established
solely for the benefit of Officer, his or her spouse or lineal descendants, for
estate planning purposes provided that the transferee (or the legal
representative of the transferee) executes an agreement to be bound by all of
the terms of this Agreement.
3. Notwithstanding anything to the contrary set forth herein, the Company may,
at any time and from time to time, waive in writing any of the conditions or
restrictions contained herein.
4. In the event of a tender offer to purchase all or substantially all of the
Company’s issued and outstanding securities, or a merger, consolidation or other
reorganization with or into an unaffiliated entity, this Agreement shall
terminate and the Shares restricted pursuant hereto shall be released from such
restrictions if the requisite number of the record and beneficial owners of the
Company’s securities then outstanding are voted in favor of such tender offer,
merger, consolidation or reorganization.
5. Except as otherwise provided in this Agreement, Officer shall be entitled to
his or her beneficial rights of ownership of the Shares, including the right to
vote the Shares for any and all purposes.
6. This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document.
7. All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement at the principal office of the Company,
Attention: CFO, in the case of notice to the Company, or to the principal office
of Officer or his or her residence address indicated in the employment records
of the Company, whichever the Company may elect, in the case of notice to
Officer. All notices shall be deemed to be given on the same day if delivered by
hand or on the following business day if sent by overnight delivery or the
second business day following the date of mailing.

 

 



--------------------------------------------------------------------------------



 



8. The execution and delivery of this Agreement, although a condition of
employment of Officer, shall not be interpreted as an employment agreement or a
guaranty or assurance of employment. This Agreement shall survive the expiration
or termination of any employment agreement between the Company and Officer and
the termination of Officer as an employee of the Company.
9. This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto. This Agreement shall be governed by
the laws of the State of California.

         
DATE OF AGREEMENT:
  December 10, 2007            
 
       
EXPIRATION DATE:
  January 12, 2008              
 
       
OFFICER:
                 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement in Camarillo, California.

          KREIDO BIOFUELS, INC.   OFFICER:
 
       
By:
               
Name:
Betsy Wood Knapp   Signature
Its:
Chair   Name: George A. Binninger

 

 